Citation Nr: 0730795	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-23 235	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
thoracic outlet syndrome (TOS), currently evaluated as 20% 
disabling.

2.  Entitlement to an increased rating for left shoulder TOS, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
September 1960, and active service from July 1963 to February 
1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that denied ratings in 
excess of 20% and 10% for right and left shoulder TOS, 
respectively.

In June 2005, the veteran and his wife at the RO testified at 
a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

By decision of November 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development. 


FINDINGS OF FACT

1.  The veteran's right shoulder TOS is manifested by 
subjective complaints of pain, with recent objective findings 
including mild limitation of shoulder function due to pain, 
and no current neurological deficits in any nerve or nerve 
group that were caused by TOS.

2.  The veteran's left shoulder TOS is manifested by 
subjective complaints of pain, with recent objective findings 
including some tenderness and weakened movement, mild to 
moderate limitation of shoulder function due to pain, and no 
excess fatigability, incoordination, or current neurological 
deficits in any nerve or nerve group that were caused by TOS.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for right 
shoulder TOS have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for a rating in excess of 10% for left 
shoulder TOS have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

An August 2001 pre-rating and December 2002 and March and 
November 2005 post-rating RO letters informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and the 2005 letters notified him of what was needed 
to establish entitlement to an increased rating (evidence 
showing that the service-connected disability had worsened).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, the 2001, 2002, and 2005 RO letters provided 
notice that the VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claims, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and reiterated the type of records that the VA would 
make reasonable efforts to get.  The 2005 RO letters 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board thus 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the November 2001 rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the March 2005 
RO notice letter (which substantially completed the VA's 
notice requirements in this case), the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in May 2005 and February 
2007 (as reflected in the Supplemental Statements of the 
Case) (SSOCs).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the appellant was informed of the rating 
formulas for his shoulder TOS in the July 2003 Statement of 
the Case and the May 2005 SSOC, and of the effective date 
information in a November 2006 RO letter, and that these 
suffice for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining extensive 
post-service VA and private medical records up to 2006.  The 
veteran was afforded comprehensive VA examinations in March 
2000, December 2002, December 2005, and December 2006.  A 
copy of the May 2001 Social Security Administration (SSA) 
decision granting the veteran disability benefits, together 
with the medical records underlying that determination, have 
been associated with the claims folder and considered in 
adjudicating this claim.  A transcript of the June 2005 Board 
hearing testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's shoulder TOS is rated as under the provisions 
of 38 C.F.R. § 4.71a, DC 5201.  For the major arm, a 20% 
rating is assigned for limitation of motion when arm motion 
is possible to the shoulder level.  A 30% rating requires 
that motion be limited to mid-way between the side and 
shoulder level.  A 40% rating requires that motion be limited 
to 25 degrees from the side.  For the minor arm, a 20% rating 
is assigned when arm motion is possible to the shoulder level 
or to mid-way between the side and shoulder level.  A 30% 
rating requires that motion be limited to 25 degrees from the 
side.

Standard ranges of shoulder flexion and abduction are from 0 
to 180 degrees each, and external and internal rotation are 
from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a 30% rating is 
not warranted for right shoulder TOS under DC 5201, inasmuch 
as major arm motion limited to mid-way between the side and 
shoulder level has not been objectively demonstrated such as 
to warrant a 30% rating thereunder.  Neither is a 20% rating 
warranted for left shoulder TOS, inasmuch as minor arm motion 
limited to the shoulder level or to mid-way between the side 
and shoulder level has not been objectively demonstrated such 
as to warrant such rating.   

In reaching these determinations, the Board has considered 
the March 2000 VA examination report showing the veteran's 
complaints of pain across the back of the shoulders and 
occasional shoulder weakness which were relieved by salve, 
spray, a heating pad, and medications.  On examination, the 
veteran was noted to be right handed.  Shoulder flexion was 
from 0 to 140 degrees bilaterally and abduction from 0 to 105 
degrees bilaterally, with grimacing and complaints that the 
examiner commented did not seem consistent with the 
examination.  There was full range of shoulder external and 
internal rotation with complaints of pain.  There was no pain 
to palpation of the shoulders.  There was positive crepitus 
bilaterally.  There was no objective evidence of shoulder 
edema, effusion, tenderness, redness, or heat.  The diagnoses 
were history of shoulder TOS bilaterally, and history of 
right shoulder tendinitis.

On April 2000 examination by S. D., M.D., the veteran 
complained of bilateral shoulder pain.  On examination, there 
was no redness, swelling, or inflammation of any shoulder 
joint.  Range of motion testing showed flexion and abduction 
of each shoulder from 0 to 140 degrees bilaterally with pain.    

December 2000 VA outpatient examination showed minimal 
limitation of shoulder range of motion.  Left shoulder X-rays 
were normal.  In January 2001, a VA physician stated that the 
veteran was suffering from chronic right shoulder and 
scapular pain.  

Of record is a May 2001 SSA decision granting the veteran 
disability benefits from November 2000 due to discogenic and 
degenerative disorders of the back; no shoulder disability 
was noted as a disability in reaching this determination.

On May 2001 examination by Dr. S. D., the veteran complained 
of bilateral shoulder pain.  On examination, range of motion 
testing showed shoulder flexion to 90 degrees on the right 
and 100 degrees on the left.  Abduction was to 110 degrees on 
the right and 130 degrees on the left.  Adduction was to 50 
degrees, external rotation to 90 degrees, and internal 
rotation to 30 degrees bilaterally.

In June and July 2001, the veteran received injections of 
medication for right shoulder myofascial pain syndrome at a 
VA outpatient clinic.  In August 2001, he was noted to have 
had good relief of pain and improved function, and was able 
to lift and work, including yard work and lawn mowing.  
August 2002 examination showed full range of motion of the 
upper extremities.

On December 2002 VA examination, the veteran complained of 
bilateral shoulder pain.  Current examination showed full 
range of motion of the shoulders with pain and some guarding.  
There was tenderness in both shoulders, but no edema, 
effusion, redness, or heat.  The diagnosis was bilateral 
shoulder TOS.         

May 2005 VA outpatient records showed good right shoulder 
range of motion with crepitus.  Right shoulder magnetic 
resonance imaging (MRI) by C. D., M.D., revealed a large, 
full-thickness tear of the supraspinatus and infraspinatus 
tendons with some muscle and tendon retraction, degenerative 
changes of the acromioclavicular joint, and a small 
glenohumeral joint effusion.

At the June 2005 Board hearing, the veteran and his wife 
testified about the degree of severity of his bilateral 
shoulder disability and how it impaired him functionally.  He 
stated that he could no longer mow his lawn, play ball with 
or lift his grandchildren, or shoot pool, but he could drive 
an automobile for some distance, and perform activities of 
daily living.

July 2005 VA outpatient examination showed mild right 
shoulder tenderness in the rotator cuff area.  Flexion and 
abduction were greater than 90 degrees.  On examination in 
early November, the right acromion was tender to palpation.  
Right shoulder flexion and abduction were to 90 degrees each, 
and internal and external rotation to 30 degrees each.  The 
impression was right shoulder impingement.  In mid-November, 
the veteran underwent right shoulder arthroscopy, subacromial 
decompression, arthroscopic distal clavicle incision, and 
mini open rotator cuff repair.  The postoperative diagnoses 
were right shoulder impingement, acromioclavicular arthritis, 
and massive rotator cuff tear.

On December 2005 VA orthopedic examination, the examiner 
noted the veteran's recent right shoulder surgery and stated 
that it could not be evaluated until he finished physical 
therapy.  The veteran complained of left shoulder pain but no 
swelling, stiffness, heat, or redness.  He reported left 
shoulder flare-ups brought on by overhead lifting, lifting 
anything over 10 pounds, and when lifting his arm above his 
head.  The flare-ups lasted a few minutes and resolved when 
he lowered his arm.  On examination, there was no left 
shoulder redness, increased temperature, or heat, but there 
was some guarding of movement, tenderness, and pain on range 
of motion.  Flexion was from 0 to 150 degrees, painless 
abduction to 75 degrees, and abduction to 90 degrees with 
pain.  Internal and external rotation were to 60 degrees 
each.  Left shoulder X-rays revealed mild degenerative 
changes of the acromioclavicular joint, and a high humeral 
head in the glenohumeral joint, possibly a manifestation of a 
rotator cuff tear.  The impression was chronic left shoulder 
strain with limitation of function due to mild to moderate 
pain.             

Early January 2006 VA outpatient physical therapy records 
showed right shoulder flexion to 105 degrees, abduction to 90 
degrees, external rotation to 60 degrees, and internal 
rotation to 47 degrees.  The assessment was fair range of 
motion.  In mid-January, right shoulder flexion was to 158 
degrees, abduction to 140 degrees, external rotation to 78 
degrees, and internal rotation to 50 degrees.  The assessment 
was improving range of motion status post rotator cuff 
repair.  In late January, the right shoulder was noted to be 
doing well, and examination easily showed 90 degrees of 
active range of motion.  The veteran complained of left 
shoulder problems.  In early February, right shoulder flexion 
was to 120 degrees and abduction to 90 degrees, with some 
popping, crepitus, and eccentric abduction.  In mid-February, 
right shoulder flexion and abduction were to 150 degrees 
each, with some popping, crepitus, and eccentric abduction.  
The assessment was improving range of motion and strength.  
Late February left shoulder MRI revealed degenerative fraying 
of the glenoid labrum, an incidental os acromiale with 
associated hypertrophic osteoarthrosis at the 
acromioclavicular joint, and a partial thickness undersurface 
tear of the distal supraspinatus.  In late February, right 
shoulder flexion was to 135 degrees and abduction to 125 
degrees, with some popping, crepitus, and eccentric 
abduction.  In early March, the right shoulder was noted to 
be doing well, and examination easily showed 120 degrees of 
active range of motion.  There was positive left shoulder 
impingement.  In mid-March, right shoulder flexion was to 165 
degrees and abduction to 155 degrees.  Late March examination 
showed a diffusely-tender left shoulder with no limitation of 
motion.  In early April, the veteran denied right shoulder 
pain.  Right shoulder flexion and abduction were to 165 
degrees each; the examiner noted that strength had not 
improved due to the veteran's noncompliance with his home 
exercise program.  

On July 2006 VA outpatient examination, the veteran 
complained of left shoulder pain.  On examination, the 
anterior shoulder was tender to palpation.  Flexion was from 
0 to 120 degrees and abduction from 0 to 100 degrees, and 
there was full external and internal rotation.  

In August 2006, the veteran underwent left shoulder 
arthroscopy, subacromial bursa excision, and type II superior 
labrum anterior and posterior repair.  The postoperative 
diagnoses were left shoulder subacromial bursitis and type II 
superior labrum anterior and posterior repair.  Left shoulder 
X-rays revealed elevation of the left humeral head compatible 
with a partial rotator cuff tear.  A week later, the veteran 
was noted to be doing well postoperatively, with flexion and 
abduction to 120 degrees each, internal rotation to neutral, 
and external rotation in neutral to 45 degrees.

On December 2006 VA examination, the veteran reported that 
his right shoulder pain had almost resolved postoperatively; 
there was some stiffness but no swelling, heat, or redness.  
The  left shoulder was noted to be doing very well 
postoperatively, with full range of motion and strength at 
the time of the last physical therapy in November; there was 
some weakness and stiffness, but no swelling, heat, or 
redness.  Current examination showed no shoulder redness or 
increased temperature.  The right shoulder was not painful on 
motion, and there was no objective evidence of any edema, 
effusion, tenderness, redness, or heat.  Right shoulder 
flexion was from 0 to 160 degrees with pain starting at about 
155 degrees.  Abduction was from 0 to 170 degrees with pain 
starting at about 160 degrees.  External rotation was from 0 
to 82 degrees with pain starting at 80 degrees.  Internal 
rotation was from 0 to 70 degrees with pain starting at about 
67 degrees.  The left shoulder was mildly tender to touch and 
painful on motion, but there was no edema, effusion, redness, 
or heat.  Left shoulder flexion was from 0 to 160 degrees 
with pain starting at about 100 degrees.  Abduction was from 
0 to 150 degrees with pain starting at about 100 degrees.  
External rotation was from 0 to 80 degrees with pain starting 
at about 75 degrees.  Internal rotation was from 0 to 70 
degrees with pain starting at about 65 degrees.  The 
impression was bilateral shoulder status post arthroscopic 
surgery and rotator cuff repair with limitation of function 
because of pain, mild on the right and mild to moderate on 
the left.        

The Board finds that the symptoms associated with the 
veteran's right and left shoulder disabilities from 2000 to 
2006 simply do not meet the criteria for at least the next 
higher 30% and 20% ratings, respectively, inasmuch as those 
symptoms delineated under DC 5201 are not characteristics of 
his current shoulder disabilities.

As indicated above, the medical evidence reflects that the 
veteran has good range of motion of each shoulder despite 
painful motion and, at times, some guarding of movement, 
weakness, and tenderness.  But even considering functional 
loss due to pain in the shoulders, there simply is no 
evidence of major (right) arm motion limited to mid-way 
between the side and shoulder level, or minor (left) arm 
motion limited to the shoulder level or to mid-way between 
the side and shoulder level, the levels of disability 
required for next higher 30% and 20% ratings, respectively, 
under DC 5201.  Those levels of disability have not been 
shown objectively from 2000 to 2006, and there is no medical 
evidence to suggest that the veteran experiences any 
significant functional loss (beyond that shown objectively) 
due to such factors.  March 2000 VA examination showed no 
objective evidence of weakness, abnormal movement, or 
guarding of movement of any shoulder.  Although repetitive 
use of the left shoulder caused increased pain on December 
2005 VA examination, and the shoulder exhibited weakened 
movement and excess fatigability, the range of motion was 
only additionally decreased by 5 to 7 degrees.  December 2006 
VA examination showed no right shoulder fatigability, lack of 
endurance, abnormal movement, or guarding of movement, and 
the veteran reported no flare-ups.  Although repetitive use 
of the right shoulder caused increased pain, the range of 
motion was only additionally decreased by about 5 degrees.  
There was no left shoulder abnormal movement, but there was 
some guarding of movement and mild weakness.  Although 
repetitive use of the left shoulder caused increased pain, 
the range of motion was only additionally decreased by about 
5 degrees, and there was no excess fatigability or 
incoordination.  That evidence, in sum, shows no objective 
indication that the veteran's right or left shoulder pain is 
so disabling that the level of overall shoulder impairment is 
comparable to that contemplated by a 30% or 20% rating, 
respectively, under DC 5201.  

The Board also finds that no other DC provides a basis for 
assigning a higher rating in this case.  With respect to 
musculoskeletal impairment of either shoulder, in the absence 
of any evidence of, or disability comparable to, ankylosis of 
the scapulohumeral articulation, impairment of the humerus, 
or impairment of the clavicle or scapula, DCs 5200, 5202, or 
5203 are not applicable.  See 38 U.S.C.A. § 4.71a.  March 
2000 VA examination showed no shoulder instability or 
ankylosis, and the veteran denied shoulder locking, 
dislocation, or subluxation.  The veteran denied any shoulder 
dislocation or subluxation on December 2002 VA examination, 
which showed no shoulder laxity or instability.  May 2005 VA 
X-rays revealed no right shoulder dislocation.  November 2005 
VA outpatient examination showed right shoulder stability 
within normal limits.  On December 2005 VA examination, the 
veteran stated that his left shoulder was stable and did not 
lock or give-way, and examination showed no instability.  
December 2006 VA examination showed no instability, giving-
way, or locking of either shoulder.    

With respect to diseases of the peripheral nerves, in the 
absence of any evidence of, or disability comparable to, 
neuropathy affecting either shoulder, DCs 8510 through 8519 
are also not applicable.  See 38 C.F.R. § 4.124a.  In this 
regard, the Board notes that upper extremity muscle strength 
was 5/5 and sensation was intact bilaterally on March 2000 VA 
examination.  April 2000 examination by Dr. S. D. showed 5/5 
muscle strength in the upper extremities, and sensation and 
reflexes were intact.  May 2001 examination by Dr. S. D. 
showed good upper extremity strength.  October 2001 VA 
outpatient examination showed well-muscled right and left 
upper extremities without evidence of atrophy.  On December 
2002 VA examination, the veteran denied any numbness or 
tingling emanating from the shoulders; examination showed no 
muscle wasting in the shoulders, and reflexes and sensation 
were intact.  July 2005 VA outpatient examination showed no 
right shoulder neurovascular deficits.  November 2005 VA 
outpatient examination showed right shoulder sensation within 
normal limits.  December 2005 VA neurological examination 
showed normal 5/5 left upper extremity muscle strength, mass, 
and tone, and the impression was that current examination and 
electromyographic studies indicated no current neurological 
deficits in any nerve or nerve group that were caused by 
right or left TOS.  July 2006 VA outpatient examination 
showed left shoulder sensation within normal limits.  
December 2006 VA examination showed normal left upper 
extremity muscle strength, mass, and tone.  Although there 
was mild right deltoid atrophy, this was felt to be possibly 
secondary to disuse, and strength was 5/5; the physician 
reiterated that previous electromyographic studies had 
indicated no current neurological deficits in any nerve or 
nerve group that were caused by right or left TOS.  There 
also are no manifestations of the disability of either 
shoulder that warrant evaluation under any other provision of 
VA rating schedule.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 20% for right shoulder TOS 
and 10% for left shoulder TOS must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20% for right shoulder thoracic outlet 
syndrome is denied.

A rating in excess of 10% for left shoulder thoracic outlet 
syndrome is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


